cfologoa01.jpg [cfologoa01.jpg]


Exhibit 10.47




August__, 2019
John Howard


Dear John,
I am pleased to extend this employment opportunity as the Interim Chief
Financial Officer of UNFI (the “Company”) located in our Eden Prairie,
Minneapolis, corporate office and reporting directly to me. Your first day of
employment in this new role, and the effective date of this letter will be on or
about August 23, 2019 (the “Effective Date”). Until the Effective Date, you will
remain in your current role of SVP, Finance under the terms of your offer letter
for your role as SVP, Finance (the “SVP Offer”).
The following information outlines the details of your interim position with the
Company:
•
Base Salary: You will be paid an annual salary of $550,000. Your salary will be
paid on a bi-weekly basis in accordance with the Company’s payroll practices.
Pay dates occur every other Friday.

•
Annual Merit: Our annual performance review cycle starts at the end of the
fiscal year which runs from August 4, 2019 to August 1, 2020. Since you were
hired on or after May 1st, you will be first eligible to receive a merit salary
increase at the end of our next fiscal year (Fiscal 2020).

•
Insurance Coverage: Your effective date for insurance coverage (medical, dental,
vision, life, accidental death/dismemberment, short term disability, and
long-term disability) will be the first day of the month following 60 days of
your initial employment with the Company, consistent with your SVP Offer.

•
Paid Time Off: The Company believes that it is important for all associates to
take time off to re-energize. We also believe that leaders should take
responsibility for managing the integration of work and life by managing the
ever-present needs of the business and their own personal need to spend time
away from work rejuvenating.   Company leaders are encouraged to take time off
as needed. Time off will not be accrued or tracked beginning with the 2020
fiscal year (August 4).

•
Annual Incentive Program: You will be eligible to participate in UNFI’s Annual
Incentive Plan (AIP) targeted at 75% of your base salary based on achievement of
certain fiscal year goals and objectives. Your participation in UNFI’s AIP will
begin with the 2020 fiscal year beginning in August. This annual incentive will
be pro rated for your time in the interim position relative to your AIP target
in your current position as SVP and will be payable in conjunction with all
year-end incentive payments.

•
Equity Incentive Program: Subject to approval by the Compensation Committee, and
as described in the SVP Offer, you will be eligible to participate in the
Company’s Long-Term Incentive Program and will receive an award with a grant
date value of $300,000 for fiscal 2020. This award may be granted in a
combination of restricted stock units (50% weighted with three-year ratable
vesting) and performance shares (50% weighted with three-year cliff vesting).
All such long-term incentive award(s) referenced in this paragraph will be made
at the same time and on the same terms as long-term incentive awards are granted
to similarly situated executives of the Company and on a date on which the
Company is not subject to a blackout period under its Insider Trading Policy.
The Company, at its discretion, from time to time may change, modify, amend, or
terminate this incentive plan, policy, program, or arrangement. For the
avoidance of doubt, this proposed fiscal 2020 grant is the same as, and not in
addition to, the grant



cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


described in the SVP Offer. Any grant under the Company’s Long-Term Incentive
Program for fiscal 2021 will take into consideration your time in this interim
position.
•
Inducement Equity Grant: As described in the SVP Offer, you will be granted a
one-time restricted stock unit award with a grant date value of $550,000 and
such award will be granted by the Company on or about the first trading date
following the Start Date on which the Company is not subject to a blackout
period under its Insider Trading Policy. These units shall cliff vest fully on
the third anniversary of the grant date. The actual number of units to be
granted to you will be determined by the closing price of the Company’s common
stock on the grant date. This equity award will be subject to the terms and
conditions of the equity incentive plan pursuant to which the award is granted
and the terms and conditions of the award agreement evidencing the award. For
the avoidance of doubt, this inducement equity grant is the same as, and not in
addition to, the grant described in the SVP Offer.

•
Term. From the Effective Date, your position as Interim CFO may continue, at the
latest, until the date on which a permanent successor Chief Financial Officer is
hired and commences employment with the Company (the “Interim Term”). If at the
end of the Interim Period, the Company does not offer you the position of Chief
Financial Officer or the Company offers you the position of Chief Financial
Officer but you decline such offer, you may continue employment with the Company
as SVP, Finance, on the same terms of your employment in that role immediately
prior to your accepting this offer (i.e. the terms of the SVP Offer), with no
duplication of any element of compensation described therein or herein.

•
Severance. If the Company terminates your employment without Cause, you resign
for Good Reason, or you resign following the appointment of a permanent Chief
Financial Officer (other than you), then, subject to any limitation imposed
under applicable law and subject to the conditions set forth in Section 5 of the
attached terms and conditions, and in addition to the payment of any unpaid base
salary and accrued and unpaid vacation as of the date of such termination or
resignation, the Company shall continue your base salary in effect as of the
date of such termination or resignation for a period of nine (9) months and you
shall be entitled to a bonus payment at target, prorated for your time in the
Interim Chief Financial Officer position, subject in both cases to applicable
withholding and deductions. If your employment is terminated by the Company
without Cause or you resign for Good Reason, the Company shall also pay you, on
or after the expiration of the Severance Delay Period (as defined in Section 5
of the terms and conditions attached as Exhibit A), a lump sum amount equal to
$35,000 (the “COBRA Amount”) that you may use to procure group health plan
coverage for yourself and your eligible dependents or otherwise. If you desire
to elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), it shall be your sole
responsibility (and/or the responsibility of other family members who are
qualified beneficiaries, as described in the COBRA election notice, and who
desire COBRA continuation coverage) to timely elect COBRA continuation coverage
and timely make all applicable premium payments therefore. You acknowledge that
the COBRA Amount is taxable to you and that the payment of the COBRA Amount



cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


shall only be made to the extent that the payment of the COBRA Amount would not
result in any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable) (collectively, such laws, the
“PPACA”). Should the Company be unable to pay the COBRA Amount without
triggering an excise tax under the PPACA, you and the Company shall use
reasonable efforts to provide a benefit to you which represents the economic
equivalent of the COBRA Amount and which does not result in an excise tax on the
Company under the PPACA, which benefit shall be paid in a lump sum. All of the
foregoing benefits are subject to the additional severance terms and conditions,
as set forth in Exhibit A hereto, and will expire on the first anniversary of
the effective date of your appointment. All of the terms, conditions, and
provisions set forth on Exhibit A attached hereto form a part of this offer
letter to the fullest extent as if set forth directly in the body of this letter
with full force and effect.
The Company is an equal opportunity employer and complies with all laws
applicable to employers. The Company also is an “at will” employer. This means
that your employment is for no definite period of time and may be terminated at
any time by you or the company with or without cause for any lawful reason. The
“at will” status of your employment can be modified only by a written individual
contract signed by you and the Chair of the Board of Directors of the Company.
This letter states the full terms of our offer of employment and supersedes all
previous offers or other communications by any representative of the company
regarding the terms of your employment, except as expressly set forth herein
regarding the SVP Offer. Notwithstanding the foregoing, the terms of this letter
relative to the position of Interim Chief Financial Officer are contingent upon,
and will not be binding upon the Company or you, until August 23, 2019 the first
day of your commencement in such role.
If you agree with the terms of employment described above, please sign and
return to the undersigned a copy of this letter. We look forward to you joining
the Company and are confident your skills and expertise will make an immediate
contribution to the growth of our company.
Sincerely,


Steven L. Spinner
Chief Executive Officer








 
 
 
/s/ John Howard
 
 
John Howard
 
Date




cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


Exhibit A
Severance Terms and Conditions
1.
Defined Terms. The following terms shall have the following definitions:

     (a)              the term “Affiliate” shall mean any corporation which is a
subsidiary of the Company within the definition of “subsidiary corporation”
under Section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).


(b)              the term “Cause” shall mean the termination of the Employee’s
employment with the Company or any Affiliate due to (i) conviction of Employee
under applicable law of (A) any felony or (B) any misdemeanor involving moral
turpitude, (ii) unauthorized acts intended to result in Employee’s personal
enrichment at the material expense of the Company or its reputation, or
(iii) any violation of Employee’s duties or responsibilities to the Company
which constitutes willful misconduct or dereliction of duty, or (iv) material
breach of Sections 4(a) and (b) of this Exhibit A to the offer letter; provided
however, that in the case of circumstances described in this definition, the
nature of the circumstances shall be set forth with reasonable particularity in
a written notice to the Employee approved by a majority of the membership of the
Board of Directors of the Company, and the Employee shall have twenty (20)
business days following delivery of such written notice to cure such alleged
breach, provided that such breach is, in the reasonable discretion of the Board
of Directors of the Company, susceptible to a cure and provided further that
delivery of such written notice shall have been approved by a majority of the
members of the Board of Directors of the Company.


(c)               the term “Disability” shall have the meaning set forth in the
then current Company-sponsored disability plan applicable to the Employee (the
“Benefit Plan”), and no Disability shall be deemed to occur under the Benefit
Plan until the Employee meets all applicable requirements to receive benefits
under the long term disability provisions of such Benefit Plan; provided,
however, in the event that the Benefit Plan does not provide long term
disability insurance benefits then the Employee’s employment hereunder cannot be
terminated for Disability and any termination of the Employee during such a
period shall constitute a termination by the Company without Cause.


(d) the term “Employee” shall mean John W. Howard.


(e)           the term “Good Reason” shall mean, without the Employee’s express
written consent, the occurrence of any one or more of the following: (i) the
assignment of Employee to duties materially adversely inconsistent with the
Employee’s duties as of the date hereof, and failure to rescind such assignment
within thirty (30) days of receipt of notice from the Employee; (ii) a material
reduction in the Employee’s title, executive authority or reporting status;
(iii) the Company’s requirement that the Employee relocate more than fifty (50)
miles from Employee’s then current place of employment; (iv) a reduction by the
Company in the Employee’s base salary, or the failure of the Company to pay or
cause to be paid any compensation or benefits hereunder when due or under the
terms of any plan established by the Company, and failure to restore such base
salary or make such payments within five (5) days of receipt of notice from the
Employee; (v) failure to include the Employee in any new employee benefit plans
proposed by the Company or a material reduction in the Employee’s level of
participation in any benefit plans of the Company; provided that a Company-wide


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


reduction or elimination of such plans shall not give rise to a “Good Reason”
termination; or (vi) the failure of the Company to obtain a satisfactory
agreement from any successor to the Company with respect to the ownership of
substantially all the stock or assets of the Company to assume and agree to
perform this Agreement; provided that, in each case, (A) within sixty (60) days
of the initial occurrence of the specified event the Employee has given the
Company written notice giving the Company at least thirty (30) days to cure the
Good Reason, (B) the Company has not cured the Good Reason within the (30)
thirty day period and (C) the Employee resigns within ninety (90) days from the
initial occurrence of the event giving rise to the Good Reason.
 
2.
No Other Obligations. In the event of termination for Cause, death or
Disability, or resignation for other than Good Reason, the Company shall be
under no obligation to make any payments to Employee under this Agreement other
than to provide payment of any unpaid base salary and accrued and unpaid
vacation as of the date of such termination or resignation; provided, however,
that with respect to a termination for Cause, the Company may withhold any
compensation due to Employee as a partial offset against any damages suffered by
the Company as a result of Employee’s actions.  In addition, regardless of the
reason for termination of employment, the Employee agrees, upon demand by the
Company, to return promptly to the Company any compensation or other benefits
paid, or targeted to be paid, to the Employee under the circumstances set forth
in Section 6 below.



3.
Other Benefits. The availability, if any, of any other benefits shall be
governed by the terms and conditions of the plans and/or agreements under which
such benefits are granted.  The benefits granted under this Agreement are in
addition to, and not in limitation of, any other benefits granted to Employee
under any policy, plan and/or agreement; provided, however, if severance is
available under any agreement providing payments for severance to the Employee
in connection with a change in control of the company, the terms of the change
in control agreement shall control.



4.
Restrictive Covenants. Employee covenants with the Company as follows (as used
in this Section 4, “Company” shall include the Company and its subsidiaries and
Affiliates):

(a)              Employee shall not disclose or reveal to any unauthorized
person or knowingly use for Employee’s own benefit, any trade secret or other
confidential information relating to the Company, or to any of the businesses
operated by it, including, without limitation, any customer lists, customer
needs, price and performance information, processes, specifications, hardware,
software, devices, supply sources and characteristics, business opportunities,
potential business interests, marketing, promotional pricing and financing
techniques, or other information relating to the business of the Company, and
Employee confirms that such information constitutes the exclusive property of
the Company.  Such restrictions shall not apply to information which is
(i) generally available in the industry or (ii) disclosed through no fault of
Employee or (iii) required to be disclosed pursuant to applicable law or
regulation or the order of a governmental or regulatory body (provided that the
Company is given reasonable notice of any such required disclosure).  Employee
agrees that Employee will return to the Company upon request, but in any event
upon termination of employment, any physical embodiment of any confidential
information and/or any summaries containing any confidential information, in
whole in part, in any media. For the avoidance of doubt, nothing in this
Agreement prohibits Employee from reporting possible violations of federal law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


Exchange Commission, the Congress, and any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation. Employee does not need the prior authorization of the Company
to make any such reports or disclosures, and Employee is not required to notify
the Company that Employee has made such reports or disclosure.


Employee acknowledges and agrees that the Company has provided Employee with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:


(1)
IMMUNITY. - An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that

(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or


(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal


(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:


(A) files any document containing the trade secret under seal; and


(B) does not disclose the trade secret, except pursuant to court order.


(b)              Except with the prior written consent of the Company’s Board of
Directors, during the term of employment, and for a period of one year following
termination of such employment for any reason or payment of any compensation,
whichever occurs last (the “Restricted Period”), Employee shall not engage,
directly or indirectly (which includes, without limitation, owning, managing,
operating, controlling, being employed by, giving financial assistance to,
participating in or being connected in any material way with any person or
entity), anywhere in the United States in any activities with any company which
is a direct competitor of the Company and any other company that conducts any
business for which the Employee is uniquely qualified to serve as a member of
senior management as a result of his service to the Company, which for purposes
of this Agreement shall mean the following companies: KeHe Distributors, LLC,
DPI Specialty Foods, Lopari Foods, C&S Wholesale Grocers, Inc., Sysco
Corporation, Performance Food Group Company and US Foods Holding Corp (or any
subsidiary or Affiliated entity of the foregoing companies) with respect to
(i) the Company’s activities on the date hereof and/or (ii) any activities which
the Company becomes involved in during the Employee’s term of employment;
provided, however, that Employee’s ownership as a passive investor of less than
five percent (5%) of the issued and outstanding stock of a publicly held
corporation so engaged, shall not by itself be deemed to constitute such
competition. Further, during the Restricted Period, Employee shall not solicit
or otherwise act to


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


induce any of the Company’s vendors, customers or employees to take action that
might be disadvantageous to the Company or otherwise disturb such party’s
relationship with the Company.


(c)               Employee hereby acknowledges that Employee will treat as for
the Company’s sole benefit, and fully and promptly disclose and assign to the
Company without additional compensation, all ideas, information, discoveries,
inventions and improvements which are based upon or related to any confidential
information protected under Section 4(a) herein, and which are made, conceived
or reduced to practice by Employee during Employee’s period of employment by the
Company and within one year after termination thereof.  The provisions of this
subsection (c) shall apply whether such ideas, discoveries, inventions,
improvements or knowledge are conceived, made or gained by Employee alone or
with others, whether during or after usual working hours, either on or off the
job, directly or indirectly related to the Company’s business interests
(including potential business interests), and whether or not within the realm of
Employee’s duties.


(d)           Employee shall, upon request of the Company, but at no expense to
Employee, at any time during or after employment by the Company, sign all
instruments and documents and cooperate in such other acts reasonably required
to protect rights to the ideas, discoveries, inventions, improvements and
knowledge referred to above, including applying for, obtaining and enforcing
patents and copyrights thereon in any and all countries.


(e)               During the Restricted Period, upon reasonable request of the
Company, the Employee shall cooperate in any internal or external investigation,
litigation or any dispute relating to any matter in which he or she was involved
during his or her employment with the Company; provided, however, that the
Employee shall not be obligated to spend time and/or travel in connection with
such cooperation to the extent that it would unreasonably interfere with the
Employee’s other commitments and obligations. The Company shall reimburse the
Employee for all expenses the Employee reasonably incurs in so cooperating.


(f)                Before accepting employment with any other person,
organization or entity while employed by the Company and during the Restricted
Period, the Employee will inform such person, organization or entity of the
restrictions contained in this Section 4. The Employee further consents to
notification by the Company to Employee’s subsequent employer or other third
party of Employee’s obligations under this Agreement.


(g)               The Employee recognizes that the possible restrictions on the
Employee’s activities which may occur as a result of the Employee’s performance
of the Employee’s obligations under Sections 4(a) and (b) of this Agreement are
required for the reasonable protection of the Company and its investments, and
the Employee expressly acknowledges that such restrictions are fair and
reasonable for that purpose. The Employee acknowledges that money damages would
not be an adequate or sufficient remedy for any breach of Sections 4(a) and (b),
and that in the event of a breach or threatened breach of Sections 4(a) and (b),
the Company, in addition to other rights and remedies existing in its favor,
shall be entitled, as a matter of right, to injunctive relief, including
specific performance, from a court of competent jurisdiction in order to
enforce, or prevent any violations of, the provisions of Sections 4(a) and (b).
The terms of this Section 4(g) shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Employee. If any of the
provisions of this Agreement are held to be in any respect an unreasonable
restriction upon Employee then they shall be deemed to extend only over


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


the maximum period of time, geographic area, and/or range of activities as to
which they may be enforceable. The Employee expressly agrees that all payments
and benefits due the Employee under this Agreement shall be subject to the
Employee’s compliance with the provisions set forth in Sections 4(a) and (b).


(h)              Except with respect to any shorter term as expressly provided
herein, this Section 4 shall survive the expiration or earlier termination of
Employee’s relationship with the Company for a period of ten (10) years.


5.
Release. All payments and benefits under this Agreement are conditioned on the
Employee’s executing and not revoking a release of claims against the Company,
which release must be executed, not be revoked and have become irrevocable
within sixty (60) days of the Employee’s termination or resignation (the
“Severance Delay Period”). Such release shall be in the form provided in
Exhibit A hereto, with such modifications as the Company may determine to be
reasonably necessary in its discretion to account for legal requirements
applicable to it from time to time. The Employee shall not be required to
release: (i) any rights the Employee has under this Agreement; (ii) any rights
that Employee has pursuant to any plan, program or agreement subject to the
Employee Retirement Security Act of 1974, as amended (“ERISA”); (iii) any rights
pursuant to any incentive or compensation plans of the Company or its
Affiliates, any equity plan maintained by the Company or any rights pursuant to
any award agreements issued pursuant to any incentive or compensation plan of
the Company or its Affiliates or any equity plan maintained by the Company;
(iv) any rights the Employee and his or her beneficiaries may have to continued
medical coverage under the continuation coverage provisions of the Code, ERISA
or applicable state law; (v) any rights the Employee may have to indemnification
under state or other law or the Certificate of Incorporation or by-laws of the
Company and its affiliated companies,  under any indemnification agreement with
the Company or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when the Employee was a
director or officer of the Company or any affiliated company; or (vi) any rights
to make disclosures permitted under Section 4(a) above.



6.
Clawback/Forfeiture of Benefits.  In addition to the Company’s legal and
equitable remedies (including injunctive relief), if the Company’s Board of
Directors determines (in its sole discretion but acting in good faith) that
(i) the Employee has violated any portions of Section 4, (ii) any of the
Company’s  financial statements are required to be restated resulting from fraud
attributable to the Employee, or (iii) any amount of compensation was based upon
financial results later found to be materially inaccurate, then (a) the Company
may recover or refuse to pay any of the compensation or benefits that may be
owed to the Employee under the Severance paragraph of this Agreement, and
(b) the Company may prohibit the Employee from exercising all or any options
with respect to stock of the Company, or may recover all or any portion of the
gain realized by the Employee from (1) such options exercised, (2) the vesting
of any equity award received from the Company or (3) the sale of any equity
award received from the Company, in each case in the twelve (12) month period
immediately preceding any violation of Section 4 or any restatement of financial
statements, or in the periods following the date of any such violation or
restatement.  In addition, the Company may pursue any remedies available
pursuant to any policy of recoupment of incentive compensation that may be
adopted by the Company’s Board of Directors from time to time.  Unless otherwise
provided in any such



cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


policy of recoupment, the amount to be recovered shall be equal to the excess of
the amount paid out (on a pre-tax basis) over the amount that would have been
paid out had such financial results or performance metrics been fairly stated at
the time the payout was made. The payment shall be made in such manner and on
such terms and conditions as may be required by the Company.  If the Employee
fails to return such compensation promptly, the Employee agrees that the amount
of such compensation may be deducted from any and all other compensation owed to
the Employee by the Company, to the extent permitted by Section 409A of the
Code, if applicable. The Employee acknowledges that the Company may engage in
any legal or equitable action or proceeding in order to enforce the provisions
of this Section 6. The provisions of this Section 6 shall be modified to the
extent, and remain in effect for the period, required by applicable law, and
shall be modified without consent of the Employee to become consistent with any
applicable law, including, without limitation, any rules or regulations adopted
implementing the clawback or recoupment requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 or any policy of the Company
adopted by its Board of Directors relative to recoupment or clawback of
compensation, whether adopted before or after the date hereof. The Company shall
be entitled, at its election, to set off against the amount of any such payment
any amounts otherwise owed to the Employee by the Company.


7.
Miscellaneous. This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not held so invalid, and each such other
provision shall to the full extent consistent with law continue in force and
effect.  This Agreement has been executed and delivered in the State of Rhode
Island, and its validity, interpretation, performance, and enforcement shall be
governed by the laws of said State.  This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements, oral or written, on the subject matter hereof between the Company
and Employee, but it is not intended to, and does not, limit any prior, present
or future obligations of the Employee with respect to confidentiality, ownership
of intellectual property and/or non-competition which are greater than those set
forth herein.  This Agreement shall be binding upon any successor or assign of
the Company.  



8.
Section 409A.

     (a)              It is intended that (i) each payment or installment of
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A (“Section 409A”) of the Code, and (ii) that the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two (2) year exception) and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary herein, if (i) on the date of the Employee’s “separation from service”
(as such term is defined under Treasury Regulation 1.409A-1(h)), the Employee is
deemed to be a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company, as determined in accordance with the
Company’s “specified employee” determination procedures, and (ii) any payments
to be provided to the Employee pursuant to this Agreement which constitute
“deferred compensation” for purposes of Section 409A and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A if provided at the


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Employee’s death. Any payments
delayed pursuant to this Section 10 (a) shall be made in a lump sum on the first
day of the seventh month following the Employee’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the
date of the Employee’s death.


(b)              Notwithstanding any other provision herein to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A and the Treasury
Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A and Section 1.409A-1(h) of the
Treasury Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.


(c)               Notwithstanding any other provision herein to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.


(d)              Notwithstanding any other provision herein to the contrary, to
the extent that any reimbursement (including expense reimbursements), fringe
benefit or other, similar plan or arrangement in which the Employee participates
during the Employee’s employment with the Company or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A and the Treasury
Regulations promulgated thereunder, then such reimbursements shall be made in
accordance with Treasury Regulations 1.409A-3(i)(1)(iv) including; (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit may not be subject
to liquidation or exchange for another benefit.


(e)               For the avoidance of doubt, any payment due under this
Agreement within a period following the Employee’s termination of employment,
death, disability or other event, shall be made on a date during such period as
determined by the Company in its sole discretion.


(f)                This Agreement shall be interpreted in accordance with, and
the Company and the Employee will use their best efforts to achieve timely
compliance with, Section 409A and the Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
Agreement. By accepting this Agreement, the Employee hereby agrees and
acknowledges that the Company does not make any representations with respect to
the


cfofooterlogo.jpg [cfofooterlogo.jpg]

--------------------------------------------------------------------------------

cfologoa01.jpg [cfologoa01.jpg]


application of Section 409A to any tax, economic or legal consequences of any
payments payable to the Employee hereunder. Further, by the acceptance of this
Agreement, the Employee acknowledges that (i) the Employee has obtained
independent tax advice regarding the application of Section 409A to the payments
due to the Employee hereunder, (ii) the Employee retains full responsibility for
the potential application of Section 409A to the tax and legal consequences of
payments payable to the Employee hereunder and (iii) the Company shall not
indemnify or otherwise compensate the Employee for any violation of Section 409A
that may occur in connection with this Agreement. The parties agree to cooperate
in good faith to amend such documents and to take such actions as may be
necessary or appropriate to comply with Section 409A of the Code.






cfofooterlogo.jpg [cfofooterlogo.jpg]